A mortgage was executed in 1837, upon lands in Monroe county, containing a power of sale, by which the mortgagee was authorized, “in case default should be made jn the payment of the sum secured,” &c., “at any time thereafter to sell the premises, or any part thereof, in the manner prescribed by law,” and out of the proceeds of the sale to pay the amount due, with costs of sale, &c. Subsequent to the act of April 12th, 1842 (ch. 277), the mortgage was foreclosed under an advertisement of 12 weeks, and the premises bid off at the sale, by one of the defendants. The bill in this cause was filed by a subsequent mortgagee, to redeem, on the ground that the statute of 1842, reducing the time of advertising to foreclose a mortgage under a power, from 24 weeks to 12, did not apply to a mortgage executed prior to its passage ; and if it did, that the statute was void, as impairing the obligation of the contract.
Held, that the statute applied to all mortgages, whether executed prior or subsequent to its passage.
That it did not impair the obligation of the contract; that the reference, in the power in question, to the law, for the manner of its execution, was prospective, and related to the law which might be in force when the power came to be executed.